                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

___________________________________
                                        :
RAHEEM HARRITY,                         :
                                        :
            Petitioner,                 :    Civ. No. 18-13445 (NLH)
                                        :
     v.                                 :    MEMORANDUM ORDER
                                        :
STEVEN JOHNSON, et al.,          :
                                   :
          Respondents.             :
___________________________________:

     It appearing that:

     1.     Petitioner Raheem Harrity (“Petitioner”), a prisoner

currently confined at the New Jersey State Prison in Trenton,

New Jersey, has submitted a Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254.    ECF No. 1.

     2.     Petitioner also filed a Motion to Stay this matter so

he can exhaust Grounds 4, 5, and 6 of his Petition in state

court.    ECF Nos. 2-3, 6.

     3.     Petitioner has raised the issues of ineffective

assistance of counsel regarding his trial and appellate counsel

in a second petition for post-conviction relief (“PCR”).        The

second PCR petition was denied on August 8, 2018 by the New

Jersey Superior Court, which denial is presently on appeal

before the Appellate Division.       See ECF No. 13 at 3.
     4.   Respondents do not oppose Petitioner’s request for a

stay, stating that “Respondents do not object to Petitioner’s

October 26, 2018 motion request to stay and hold in abeyance his

pending habeas application.”   Id. at 1.

     5.   In light of the presently pending second PCR petition,

the lack of delay by Petitioner in seeking relief, and the lack

of opposition by Respondent, the Court finds that a stay is

appropriate in this matter while Petitioner exhausts the issues

related to ineffective assistance of counsel.    See Rhines v.

Weber, 544 U.S. 269, 277–78 (2005) (a stay is “appropriate when

the district court determines that there was good cause for the

petitioner's failure to exhaust his claims first in state court”

and his unexhausted claim is not plainly meritless).

     IT IS, therefore, on this    31st     day of January, 2019,

     ORDERED that Petitioner’s Motions for a Stay of this

action, ECF Nos. 2-3 and 6, are GRANTED; and it is further

     ORDERED that Petitioner shall return to this Court by

filing a request to reopen this action within 30 days after

exhaustion of his state law claim; and it is further

     ORDERED that, if Petitioner should fail to comply with the

deadline set forth in this Order, this Court may vacate this

Order nunc pro tunc and dismiss all unexhausted claims without

further notice; and it is further
                                 2
     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular mail; and it is finally

     ORDERED that the Clerk of the Court shall administratively

terminate this action for case management purposes.



                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                3
